DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  

Claim 12 further limits “the second feature amount”, which is defined in claim 11.  Therefore, claim 12 should dependent from claim 11, not claim 7. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites “wherein when the hardware processor determines that the sentence break timing and the voice switching timing match, the hardware processor determines the speaker before the matched timing without relying on a text analysis result by the hardware processor.”
	
	It appears the above limitation is a literal translation from an original Japanese document into English. The translation repletes with grammatical and idiomatic errors. The claimed scope is confusing and unclear. 
	
The examiner has reviewed relevant sections in the specification (e.g., [0082]). The specification only repeats the above limitation without giving further details. The limitation defines determining the speaker “before” the matched timing, 

In addition, the limitation further defines the determination of the speaker without relying on text analysis. The specification discloses techniques of determining the speaker using the timing information and text analysis. However, claim 3 define a feature that determining a speaker is not rely on either matched timing or text analysis. In other words, the claimed feature is in contradict to the disclosure. 

MPEP (2173.03) stated that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).

Since both claims 3 and 4 further limit claim 2, by considering limitations recited in claim 4, it is appears that applicant intended to express a meaning of:

“wherein when the hardware processor determines that the sentence break timing and the voice switching timing match, the hardware processor determines the speaker [[relying on the matched timing without relying on a text analysis result by the hardware processor.”

The examiner suggested applicant clarifying the claimed feature in the next response. 

Claim 7 recites “determines whether the speaker who is temporarily determined by the hardware processor is switched to determine whether the voice is switched”

The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from an original filed Japanese document and are replete with grammatical and idiomatic errors.

It is unclear what the above limitation means. By carefully analyzing each words, the examiner assumes the claim 7 intend to define a feature as: “determining whether the speaker is switched based on a voice difference”.

In the following examination, the examiner interprets the above limitation based on a best understanding.  Dependent claims 8-17 are rejected because these dependent claims fail to remedy the deficiency of claim 7. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 18-21 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Jung et al. (US PG Pub. 2019/0392837, hereinafter referred to as Jung).

Jung discloses a method and a system for generating / displaying a speech transcript during a meeting. Each segment of the speech transcript is labelled with a corresponding speaker’s name (Fig. 2, [0042], see Fig. 5A/5B). 

	Regarding claims 1, 20 and 21, Jung discloses an apparatus, a method and a computer readable medium for determining a speaker ([0002-0003], [0127], a computer implemented system for generating speech transcripts during a meeting / conference), comprising:

Fig. 1, [0032-0037], during a meeting, generating speech transcripts from user’s voices and labeled each segment of transcripts by a person name who spoke the speech segment); 
determining whether the voice is switched in accordance with a feature amount of the voice extracted from the data related to the voice acquired in the acquiring ([0066-0067], building a voice model in user’s voice profile, matching user’s voice during a meeting to a voice profile to identify a user; [0046-0047], when Lisa is speaking, based on Joe’s voice, determining Joe interrupted Lisa’s talk; also see [0035] [0075-0076][0084]; );
recognizing the voice and converting the recognized voice into text in accordance with the data related to the voice acquired in the acquiring (Fig. 1, #122, [0034], [0036] and [0067], generating speech transcripts using speech-to-text conversion module); 
analyzing the text converted in the converting and detecting a sentence break in the text ([0054-0055], analyzing linguistic unit such as sentence, a paragraph or other types of linguistic unit); and 
determining a speaker in accordance with timing of the sentence break detected in the detecting and timing of the voice switching determined in the determining ([0047], [0052-0053], labeling each segment of speech transcripts using user’s name according to a timing of sentence break and timing of voice witching determined; See illustration in Fig. 7).

[0047-0052], [0099-0100] when Lisa speaks some topic, Joe interrupted a short period by speaking some words; the system determines Lisa is still speaking; Sentence break timing does not match voice switching timing).

Regarding claim 4, Jung further discloses when the hardware processor determines that there is no match between the sentence break timing and the voice switching timing, the hardware processor determines the speaker in accordance with the text analysis result by the hardware processor ([0046-0048], [0052], when Lisa is talking, but interrupted by another person (claimed “no match between …”), system analyzing words and determining Lisa is still talking).

Regarding claim 5, Jung further discloses when the hardware processor is unable to determine the speaker according to the sentence break timing and the voice switching timing, the hardware processor determines that the speaker is unknown ([0011], the system could not identify the current speaker in the meeting, the system asks the current speaker identifying himself). 

Regarding claim 6, Jung further discloses detecting the sentence break in accordance with a silent part of the text OR a structure of the sentence ([0007], [0028], [0054], linguistic unit analysis to determine phrase, sentence. Note the reference of only need to teach ONE alternative).

Regarding claim 18, June further discloses an output controller that causes an outputter to output information related to the speaker determined by the hardware processor in association with information related to the text (Fig. 5A or 5B, each segment of speech transcripts is labelled with user’s name).

Regarding claim 19, June further discloses the output controller controls the outputter to output information related to a classification name or a name of the speaker, output information related to the text corresponding to each speaker by color-coding, OR output information related to the text corresponding to each speaker in a word balloon to output the information related to the speaker (Fig. 3, a word balloon from each speaker; Note, reference only need to teach ONE alternative). 

Claims 1, 3, 20 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gibbon et al. (US PG Pub. 2015/0235654, hereinafter referred to as Gibbon).

Independent claims recite very broad limitations to define an invention related to generating a speech transcript during a conference and labeling each segment of the transcript with user’s name (claimed: “determining whether the voice is switched …”, and “determining a speaker”). The examiner discovered that several references could 

Gibbon discloses generating a speech transcript from an audio conference and labeling each segment of the speech transcript by individual speakers who spoke the speech segment (Fig. 4, [0028-0031], tag individual sets of words with the speaker who speaks the set of words).
		
	Regarding claims 1, 20 and 21, Gibbon discloses an apparatus, a method and a computer readable medium for determining a speaker (Fig. 2, Fig. 4, a computer implemented system for generating words from user’s voice and labelling words with speaker’s name), comprising:
	acquiring data related to voice in a conference ([0024-0025], [0035], [0045-0046], monitoring an audio conference and recognizing words from user’s discussion for each topic); 
determining whether the voice is switched in accordance with a feature amount of the voice extracted from the data related to the voice acquired in the acquiring ([0028-0029], [0046], [0052], [0056], identifying each segment of speech based on individual speaker who spoke the segment using a speech model built for each speaker);
recognizing the voice and converting the recognized voice into text in accordance with the data related to the voice acquired in the acquiring ([0027-0029], [0033], recognizing a set of words in each segment of speech); 
[0046], [0053], analyzing content from one or more specific speaker and recognizing sentence; also identifying topic discussed [0046][0050]); and 
determining a speaker in accordance with timing of the sentence break detected in the detecting and timing of the voice switching determined in the determining (Fig. 5, [0045-0046][0067], along a timeline, tagging each segment by individual speakers).

	Regarding claim 3, Gibbon further discloses wherein when the hardware processor determines that the sentence break timing and the voice switching timing match, the hardware processor determines the speaker before the matched timing without relying on a text analysis result by the hardware processor ([0026-0027], determining speaker from speaker’s communication device; Note, due to indefinite claims, see above rejection under 112(b), the examiner interprets the claim based on a best understanding. The limitation is interpreted as determining a speaker before matching timing and without relying on text analysis).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Lester (US Pat. 8,972,265). 

Regarding claim 7, since the limitations are unclear (see above rejection under 112(b)), the examiner interprets limitations based on a best understanding. Jung discloses matching a voice with a voice profile to determining a current speaker during the meeting (Jung, [0035], [0057]). Although Jung meets the interpretation, the examiner further cites Lester which discloses determining different speakers based male, female voices. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Jung’s teaching with Lester’s teaching to identify a speaker based on whether a voice is female or male voice. One having ordinary skill in the art would have been motivated to make such a modification because it is easier to determine voice characteristics of a male or female voice. 

Allowable Subject Matter
Claims 8-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8-17 recite additional limitations to define more specific . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References related to invention concepts are included in PTO-892 form. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIALONG HE/Primary Examiner, Art Unit 2659